DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 1/14/22.
3.    Claims 5 - 7, 9 - 11, and 15 - 19 has been cancelled. Claims 1 – 4, 8, 12 – 14 and 20 are pending.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1 – 4, 8, 12 – 14 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 20 of U.S. Patent No. 9842469 (Amaitis) in view of Cannon (US 20030036430) and further in view of Lancaster (US 20060131809).
6.	Regarding claim 1, Amaitis teach the invention substantially as disclosed:

claim 1 of the present application
claim 1 of U.S. Patent No. 9842469 (Amaitis)
1 An apparatus comprising: 
a non-transitory machine readable medium having stored thereon a plurality of instructions that when executed by a processor causes the processor to perform a method comprising: 








in response to an outcome of blackjack game, beginning a bonus game, wherein beginning the bonus game comprises:

displaying on a first computing device of a player a shared meter related to a plurality of machines or tables; and

displaying on the first computing device a first plurality of objects including at least first correct object and a second plurality of objects including at least one second correct object, 

wherein the first plurality of objects is displayed at a first step on a path om an origin to the displayed shared meter, and the second plurality of objects is splayed at a second step on the path from the origin to the displayed shared meter that is closer to the displayed shared meter than the first plurality of objects; 

receiving, over a communication network from the first computing device, a first selection from the first plurality of objects by the player;



when the first selection is not one of the at least one first correct object, ending the bonus game; 

and  when the first selection is one of the at least one first correct object:







 offering, over the communication network, on the first computing device, a portion of an amount displayed on the displayed shared meter; determining that the player does not desire to end the bonus game; 

permitting, over the communication network, the player to make a second selection from the second plurality of objects; 







in response to determining that the second selection is one of the at least one second correct object, offering, over the communication network on the first computing device, another portion of the amount displayed on the displayed shared meter that is larger than the portion; and


in response to determining that the second selection is not one of the at least one second correct object, revoking the offer of the portion and ending the bonus game.
An apparatus comprising: 






a monetary acceptor that receives a physical item associated with a monetary value and a non-transitory machine readable medium having stored thereon a plurality of instructions that when executed by a processor cause the processor to: 










determine that a first round of a game should be played; in response to determining that the first round of the game should be played, present a first respective set of first respective choices to a player; 










receive a first selection of a respective choice from the first respective set of choices from the player; 







determine that the first selection includes a correct choice, in which the correct choice includes a bonus choice that causes the game to skip an intermediate round that would otherwise have been played if a non-bonus choice was selected; 

in response to determining that the first selection includes the correct choice, offer the player an award to end the first round of the game; determine that the player does not desire to end the first round of the game; 

in response to determining that the player does not desire to end the game, present a second respective set of second respective choices to the player, receive a second selection of a respective choice from the second respective set of choices from the player; 





















determine that the second selection includes an incorrect choice;  and in response to determining that the second selection includes the incorrect choice, end the first round of the game without providing the offered award to the player.


Amaitis fails to explicitly disclose the following limitations:
displaying on a first computing device of a player a shared meter related to a plurality of machines or tables;
wherein the first plurality of objects is displayed at a first step on a path from an origin to the displayed shared meter, and the second plurality of objects is displayed at a second step on the path from the origin to the displayed shared meter that is closer to the displayed shared meter than the first plurality of objects;
offering, over the communication network, on the first computing device, a portion of an amount displayed on the displayed shared meter;
in response to determining that the second selection is one of the at least one second correct object, offering, over the communication network, the first computing device, another portion of the amount displayed on the displayed shared meter that is larger than the portion;
Cannon teaches:
displaying on a first computing device of a player a shared meter (i.e. part 101) related to a plurality of machines or tables (i.e. gaming machines 22a, 22b, 22b, 22d and 22e) (Abstract and FIG. 4 and paragraphs 42 - 43);
wherein the first plurality of objects (i.e. The part 108 shown in the first column of FIG. 5) is displayed at a first step on a path from an origin to the displayed shared meter (i.e. part 101), and the second plurality of objects (i.e. The part 108 shown in the second column of FIG. 5) is displayed at a second step on the path from the origin to the displayed shared meter that is closer to the displayed shared meter than the first plurality of objects (Abstract and FIG. 4 and 5 and paragraphs 42 - 43);
offering, over the communication network (i.e. the network described in paragraph 29), on the first computing device, a portion of an amount (i.e. $25 award described in paragraph 44 and shown in FIG. 4; paragraph 44 and FIG. 4 teach that the total award amount of the game is the total amount (i.e. $775) of the seven awards combined (i.e. the awards of $25, $100, $75, $250, $50, $150, and $125), which means that the $25 award is a portion of the (total award) amount (i.e. $775)) displayed on the displayed shared meter (Abstract and FIG. 4 and paragraphs 29, 42 - 44);
in response to a gaming condition (i.e. the gaming condition of determining that the second selection is one of the at least one second correct object), offering, over the communication network (the network described in paragraph 29), the first computing device, another portion of the amount (i.e. $100 award described in paragraph 44 and shown in FIG. 4; paragraph 44 and FIG. 4 teach that the total award amount of the game is the total amount (i.e. $775) of the seven awards combined (i.e. the awards of $25, $100, $75, $250, $50, $150, and $125), which means that $100 award is a portion of the (total award) amount (i.e. $775)) displayed on the displayed shared meter that is larger than the portion (Abstract and FIG. 4 and paragraphs 29, 42 - 44);
Therefore, it would have been obvious for one ordinary skilled in the art at the time of invention to modify Amaitis in view of Cannon to include the aforementioned methods in order to (provide) new gaming methods which both pique and maintain a player's interest (as described by Cannon, paragraph 13).
The combination of Amaitis and Cannon fail to teach the following limitations:
in response to an outcome of blackjack game, beginning a bonus game
when the first selection is not one of the at least one first correct object, ending the bonus game; 
Lancaster teaches:
in response to an outcome of blackjack game, beginning a bonus game (i.e. a secondary bonus poker game) (abstract and paragraphs 2 and 99)
when a certain gaming condition occurs (i.e. the gaming condition of the first selection is not one of the at least one first correct object), ending the bonus game (Abstract and paragraph 110); 
Therefore, it would have been obvious for one ordinary skilled in the art at the time of invention to modify the combination of Amaitis and Cannon in view of Lancaster to include the aforementioned methods in order to generate further player enjoyment and excitement (as described by Lancaster, paragraph 11).
9. 	Claims 2 - 4, 8, 12 – 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 - 20 of Amaitis (US 9842469) and in view of Cannon (US 20030036430). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter (e.g. the subject matter related to a proposed question of the knowledge of the player (claim 3 of the present application and claim 2 of Amaitis) and the subject matter related to aesthetics and positions of gaming choices (claim 4 of the present application and claim 3 of Amaitis)).


Claim Rejections - 35 USC § 101
10.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
11.	Claims 1 - 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
12.	Step 1: 
Claims 1 – 4, 8, 12 – 14 and 20  are drawn to are directed to a machine, which is one of the statutory categories of invention.
13.	Step 2A: 
14.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
15.	Claim 1 is exemplary: 
 	“ An apparatus comprising: a non-transitory machine readable medium having stored thereon a plurality of instructions that when executed by a processor causes the processor to perform a method comprising: in response to an outcome of a blackjack game, beginning a bonus game, wherein beginning the bonus game comprises:  displaying on a first computing device of a player a shared meter related to a plurality of machines or tables; and displaying on the first computing device a first plurality of objects including at least one first correct object and a second plurality of objects including at least one second correct object, wherein the first plurality of objects is displayed at a first step on a path from an origin to the displayed shared meter, and the second plurality of objects is displayed at a second step on the path from the origin to the displayed shared meter that is closer to the displayed shared meter than the first plurality of objects; receiving, over a communication network from the first computing device, a first selection from the first plurality of object by the player; when the first selection is not one of the at least one first correct object, ending the bonus game; and when the first selection is one of the at least one first correct object; offering, over the communication network, on the first computing device, a portion of an amount displayed on the displayed shared meter; determining that the player does not desire to end the bonus game; permitting, over the communication network, the player to make a second selection from the second plurality of objects in response to determining that the second selection one of the at least one second correct object, offering, over the communication network, the first computing device, another portion of the amount displayed on the displayed shared meter that is larger than the portion; and in response to determining that the second selection is not one of the at least one second correct object, revoking the offer of the portion and ending the bonus game”.
16.	The underlined portion of claim 1 represent the abstract idea (i.e. the abstract idea of Certain Methods of Organizing Human Activity). Independent claim 2 include substantially the same abstract idea as claim 1. Dependent claims 3 - 4, 8, 12 – 14 and 20 merely further define the abstract idea and are not significantly more than the abstract idea.
17.	The claimed abstract idea is similar to abstract ideas identified by the courts:
Certain Methods of Organizing Human Activity (fundamental economic principles or practices (rules for conducting a wagering game as disclosed in MPEP 2106.04(a)(2))).  
 Certain Methods of Organizing Human Activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).
18.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as an apparatus comprising: a non-transitory machine readable medium having stored thereon a plurality of instructions, a processor, a shared meter, a first computing device and communication network.
As an apparatus comprising: a non-transitory machine readable medium having stored thereon a plurality of instructions, a processor, a shared meter, a first computing device and communication network in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
The display steps (and the information being displayed to a human reader) merely constitute insignificant extra-solution activity to the abstract idea because they amount to necessary data gathering and outputting.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
19.	Step 2B: 
20.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
21.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with an apparatus comprising: a non-transitory machine readable medium having stored thereon a plurality of instructions, a processor, a shared meter, a first computing device and communication network.
However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
23.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
24.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384, paragraphs 58 and FIG. 2) and Luciano (US 20030027628, paragraph 79), showing the conventionality of these additional elements .
25.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
26.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
27.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
28.	For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Response to Arguments
29.	 Applicant’s amendments and arguments filed on 1/14/22, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of the non-final office action mailed on 10/15/21 has been withdrawn. 

Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.L/Examiner, Art Unit 3715


/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715